Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
PATRICIA WALKER-SWINTON PLAINTIFF
V. CASE NO. 4:18-CV-886 (KGB)

PHILANDER SMITH COLLEGE; AND

DR. RODERICK SMOTHERS, SR., PRESIDENT,

IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;

AND DR. ZOLLIE STEVENSON, JR.,

VICE-PRESIDENT, ACADEMIC AFFAIRS,

IN HIS INDIVIDUAL AND OFFICIAL CAPACITY DEFENDANTS

PLAINTIFF’S OBJECTIONS AND RESPONSES TO
DEFENDANT PHILANDER SMITH COLLEGE’S
FIRST SET OF INTERROGATORIES
GENERAL OBJECTIONS: Plaintiff hereby OBJECTS to PHILANDER SMITH COLLEGE’S
Discovery on the grounds that said Discovery is overbroad, vague, overly burdensome, requests

irrelevant, immaterial or inadmissible information or information protected by privilege, and/or

contains multipart questions in violation of law, rule or regulation and responds as follows:

INTERROGATORY NO, I: Please identify each of your current and former employers,

including military service and self-employment, for the period of January 1, 2005 through the

present. For each such employment arrangement, provide the following information:

RESPONSE:
(a) Name and address of each employer;
1. Philander Smith College
2. Martindale Law Firm,

3. Youth Home Inc, 20400 Colonel Glenn Rd, LR, AR 72210

 
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 2 of 10

3. Temporary job
4. Took job at Philander | temporary graduate assistantship | temporary
summer employment

5. The owner died, so the company shut down

(e) Whether you were ever disciplined by the employer identified.

e No

INTERROGATORY_ NO. 2: Please identify all persons with whom you have

communicated and/or from whom you have obtained statements (written or oral) or written

documents relating to the factual allegations contained in the Complaint.

OBJECTION 1: Plaintiff cannot identify every person with whom she has communicated relating

to the factual allegations contained in the Complaint.
OBJECTION 2: This interrogatory is overbroad and overly burdensome.

RESPONSE: Without waiving objection, Plaintiff reserves the right to supplement this (and every

other) Response.
e Reggie Swinton
© Comig Saga
o  S\signey CRE
¢ Reggie SvmmeT
¢ Ryset Swain

© Jeney Weg Sr.
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 3 of 10

© Asie \Waiier

e Reverend Ronnie Miller Yow
e Dr. Sharece West

e Dr. Carla Carter

e Dr. Carla Wood

e Dr. Hazel Erving

e Dr. Lois Sheer

e Des’Ree Ellison

e Dr. Deidra Coleman

e Nathan Cochran

e Brandon Greenwood
 ReMEs Youn

e Todd Day

e Rev. CJ Duvall

e Dr. Zollie Stevenson

e Dr. Roderick L. Smothers, Sr.
e Dr. Rhonda Lovelace

e Chris Newton

¢ PSC Chief of Security, Arthur Williams

e PSC Security Gaines
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 4 of 10

e Dakota Doman

e Attorney Abtin

e LR PD officers who came to the school to take my statement
e LR Prosecuting Attorney’s Office

e My professors in grad school

e My composition students who were in the same class as J4@MMEs Veagiiis
e Former student Dewi MaQBk

e 6Tarsase Beaep

e Raweer Rekmsen

e Gemessia Hudson

© Adie Ain

¢ Reggpecet Am

© «Angel. Viet

e Gail Richard

e Chris Newton

e Dr. Kimberly Beard

e Dr. Frank James

e Everyone who asked me why I wasn’t at Philander anymore
e Everyone who asked why I seemed depressed

e Everyone who asked why I changed jobs
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 5 of 10

e Everyone who asked me to help them get their child or another child into

Philander Smith College

e Everyone who asked me about joining the Panther Dolls Dance Team
INTERROGATORY NO, 3: State the name, complete address, telephone number, and

job title of any person you intend to call as a witness at trial, including, but not limited to, lay and
expert witnesses, and for each such person, provide a summary of the topics on which each such
person is expected to testify.

OBJECTION 1: Plaintiff has not determined yet all witnesses intended to testify and therefore

this Interrogatory is premature.

OBJECTION 2: Plaintiff does not have the addresses of all of these persons and is still seeking

the phone numbers for some. However, Defendant has access to the addresses and/or telephone

numbers of these persons listed below because they either currently work at Philander Smith

College or previously worked there. Defendant can seek information by addressing formal or

informal discovery directly from the entities listed in the response below.

OBJECTION 3: Plaintiff adds that a summary of the topics on which each such person is expected

to testify requests information subject to privilege, including attorney work product. Without

waiving any privilege, Plaintiff responds as follows:

RESPONSE: Without waiving objection, Plaintiff reserves the right to supplement this (and every

other) Response. The following individuals may testify at trial, either by live testimony, deposition,

or affidavit and/or have relevant information.
e Dr. Carla Carter
o Last Known Phone #: 773-592-9ie

© PSC Professor
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 6 of 10

o Summary of the topics on which such person is expected to testify
= My complaint of being threatened by student Jag Mets
e Dr. Carla Wood
o Last Known Phone Number: 405-974-@a
© Former Director of Academic Success at PSC
© Summary of the topics on which such person is expected to testify
= My connection with students as she knows first hand
« My qualifications
e Dr. Hazel Ervin
o Last Known Phone Number: 336-596-4ggyr
o Former VP of Academic Affairs at PSC
o Summary of the topics on which such person is expected to testify
= My connection with students as she knows first hand
« My qualifications
=® My complaints
e Dr. Lois Sheer
© Last Known Phone Number: 404-272-4amiE
o Chair of Gen Ed at PSC
o Summary of the topics on which such person is expected to testify
# My connection with students as she knows first hand

= My qualifications
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 7 of 10

=" My complaints
e Dr. Sharece West
o Last Known Phone Number: 217-85 1-3
© Former Athletic Director at PSC
o Summary of the topics on which such person is expected to testify
" My qualifications
= My complaints
e Dr. Deidra Coleman
© Last Known Phone Number: 217-851-335
o Former Athletic Director at PSC
o Summary of the topics on which such person is expected to testify
« My qualifications
« My complaints
e Nathan Cochran
o Last Known Phone Number: 217-85 1-39
o Former Athletic Director at PSC
o Summary of the topics on which such person is expected to testify
« My qualifications
= My complaints
e Todd Day

o Last Known Phone Number: 901-219- BS.
8
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 8 of 10

© Head basketball coach at PSC
o Summary of the topics on which such person is expected to testify
« The questioning of his basketball player regarding the classroom incident
e Des’Ree Ellison
© Phone Number: 501-612-33a2
o Admin to the VP of Academic Affairs
o Summary of the topics on which such person is expected to testify
" My qualifications
» My rapport with students
# My complaints
e Rev. CJ Duvall
o Phone Number: 501-804-@S
o Current job title unknown
o Summary of the topics on which such person is expected to testify
« My complaints
e PSC Officer Gaines
© Ido not have his phone number
o Security at PSC
o Summary of the topics on which such person is expected to testify
= My complaint the day of the classroom incident with student Jaggi MES

e Autorrian Ingram
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 9 of 10

o Last Known Contact Number: 501-687-4085
o Security at PSC
© Summary of the topics on which each such person is expected to testify
=» My complaint
e My PSC composition students who were in the same class as Jala Mall, including
Jag Memes

© Ido not have their contact numbers right now. The school has their contact

information though.
o Students
© Summary of the topics on which such person is expected to testify
« The incident in the classroom with student Jaggi Memmis

e PSC student Desgeieaiiliie igi

© Ido not have her contact number right now. The school has her contact

information though.
o Student
o Summary of the topics on which each such person is expected to testify
= The classroom incident with student Jegggag Meuse:
° Ragen Relinsen
o Last Known Contact Number: 214-850-2ame
o Tomy knowledge, she is the former assistant to the president

o Summary of the topics on which such person is expected to testify

10
Case 4:18-cv-00886-KGB Document 166-6 Filed 09/14/20 Page 10 of 10

about prospective employment, the individuals with whom you spoke, and whether you received

an offer of employment.

RESPONSE:
e Applied to the University of Arkansas at Fayetteville
e applied to a few other companies, but I don’t remember which ones
e Applied to work in the public-school system

© Job offered and accepted

INTERROGATORY NO, 10: Please state the basis of all damages you allege to have

suffered as a result of the treatment that you allege you received from the Defendant, including
your claim for punitive and liquidated damages, for each cause of action alleged in the Complaint,
and identify the precise itemized basis and methodology for calculating the amount
of such damages.
RESPONSE:
e Had to change employment
¢ Lost significant standing in my career moving from college down to high school
co Instead of being able to continue moving forward, I had to move downward
e Had to cancel my pursuit of my doctoral degree due to change in financial situation and
stress related health issues
e Health problems
e The Defendant ignored my numerous Complaints regarding none pay, late pay, physical
and verbal attacks by student Jag Mammgpg, but terminated me.

o The effect of the aforementioned has contributed to my inability to continue
32.
